ORDER
PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of second degree assault in violation of Section 565.060 RSMo. (1994). The judgment also found him to be a prior and persistent offender under Section 558.016 RSMo. (1994). He was sentenced to a term of imprisonment of three years.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).